Order entered November 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01445-CV

     MONTGOMERY J. BENNETT AND EVAN (VAN) LANE SHAW,
                        Appellants

                                        V.

                       MATTHEW ZUCKER, Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-17721

                                    ORDER

      Before the Court is appellee’s November 17, 2020 motion to extend time to

file his brief. We GRANT the motion and ORDER the brief be filed no later than

December 2, 2020.

      The Court’s July 15, 2020 order providing that this appeal shall be submitted

concurrently with its companion appeal, appellate cause number 05-20-00488-CV,

remains in effect.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE